DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The specification provides special definitions for the claimed terms of “ozone material gas” and “ozone decomposition wavelength range” in pages 12-13.  “Ozone material gas” was defined as “a gas containing at least oxygen” and “ozone decomposition wavelength range” (i.e. “light in a wavelength range of decomposing ozone”) was defined as a wavelength range of 240 to 280 nm.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 11, the Examiner is unable to determine the scope of term “moisture-phobic article” as it is not a term of art and has not been defined in the specification.  The term literally means “the fear of moisture” and a seemingly similar term, hydrophobic, means “tending to repel or fail to mix with water.”  As such, the metes and bounds of the new term cannot be ascertained.  See MPEP 2173.05(a)(I).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2009/0274577; hereinafter “Sorensen”) in view of Kaiser (US 2004/0120850).
In regard to claims 1-8 and 10, Sorensen discloses a processing method wherein an ozone-containing gas is obtained from the use of an ozone generator (see [0086]) and a target object is exposed to the obtained ozone-containing in a “substantially water-free environment.”  Sorensen defines the “substantially water-free environment” to mean a low level of humidity which is less than 50%, 40%, 33%, 25%, 20%, 15%, 10%,  et cetera.  Sorensen teaches that the low level of humidity is 
Sorensen is silent in regard to an ozone generator using a light that does not include light in an ozone decomposition wavelength range and does not include light having a wavelength of not more than 200 nm.
Kaiser discloses a method and apparatus for treating an object with ozone which uses an oxygen containing gas source 70, a blower 80 and a laser 90 to generate ozone.  The laser is disclosed to preferably be an excimer laser which uses xenon to produce 172 nm UV light which necessarily meets the claimed wavelength requirements.  See Figure 1 and paragraphs [0015], [0022] and [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ozone generation light of Kaiser in the method of Sorensen for creating ozone effectively and without creating any new or unexpected results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9 and 12-16 of U.S. Patent No. 10,596,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims significantly overlap.
In regard to claims 1 and 3-5, the patented claims 1 and 9 overlap in scope by reciting a wavelength range (“about 172 nm to not more than 200nm”) which meets the claimed wavelength restrictions and wherein the ozone raw material gas has a relative humidity of 20% RH to moth more than 60% RH which meets the claimed requirement of exposing the target object to gas in a low 
In regard to claim 2, claim 9 explicitly recites a xenon excimer lamp.
In regard to claims 6-8, the patented claims 4-6 and 12-14 require that the environmental gas is the ozone material gas.  Thus, the environmental gas has a relative humidity within the claimed levels. 
In regard to claim 10, patented claims 4 and 12 require that ozone-containing air is supplied to a space where the object to be sterilized exists, which is viewed to be equivalent to wherein “the ozone-containing gas is fed into the target object existing space.”
Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9 and 12-16 of U.S. Patent No. 10,596,285 in view of Malkin et al. (US 6,391,259). 
In regard to claim 9, the patented claims are silent in regard to a conveying path through which the target object is conveyed.  Malkin et al. teaches a treatment process using a moving belt for the continuous disinfection and purification of objects.  The treatment space 83 is coupled to a device 81 for producing an ozone gas mixture, controls 86 for humidity of the ozone gas mixture, and a moving belt 89.  It would have been obvious to have used the ozone generation method of the patented claims with the conveying path for treating objects with ozone as disclosed by Malkin et al..
In regard to claim 11, the patented claims are silent in regard to wherein the target object is a moisture-phobic article.  Malkin et al. teaches that some articles are not appropriate for treatment by ozone in an aqueous form and gaseous treatment with ozone is advantageous.  See col. 1, lines 17-40.  These articles are viewed to be “moisture-phobic.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774